The Surrogate
This is a jiroceeding under § 2706 of the Code of Civil Procedure, whereby decedent’s executors seek to discover property belonging, as they claim, to her estate.
The respondent has appeared, in obedience to the Surrogate’s citation, and now insists by her counsel that the allegations of the petition do not afford sufficient ground for directing the examination of the respondent.
. The statute does not, as respondent’s counsel argues, limit the Surrogate’s authority, under § 2706, to cases in which the petitioning executor or administrator distinctly swears that property belonging to his decedent’s estate is in the possession or under the control of the party sought tobe cited.
The citation must be issued if the Surrogate is satisfied that there are reasonable grounds for the inquiry; and, to establish the- existence of such reasonable grounds, the petition need only set forth, upon knowledge or information and belief, any facts tending to show that money or other personal property which ought to be delivered, etc., is in the possession or under the control of the respondent.